Title: From James Madison to Edmund Randolph, 20 January 1788
From: Madison, James
To: Randolph, Edmund


My dear friend
N. York Jany. 20. 1788
I have received your favor of the 3 inst. By a letter from Mr. Turberville of later date I have the mortification to find that our friend Mr. Jones has not succeeded in his wish to be translated from the Executive to the Judiciary Department. I had supposed that he stood on ground that could not fail him in a case of that sort; and am wholly at a loss to account for the disappointment.
The Count de Moustier arrived a few days ago as successor to the Chevr. de la Luzerne. He had so long a passage that I do not know whether the dispatches brought by him, contain much that is new. It seems that although the affairs of Holland are put into a pacific train, those of the Russians & Turks may yet produce a general broil in Europe. The Prussian Troops are to be withdrawn & the fate of the Dutch regulated by negociation.
The intelligence from Massachts. begins to be rather ominous to the Constitution. The Interest opposed to it is reinforced by all connected with the late insurrection, and by the province of Mayne which apprehends difficulties under the new System in obtaining a separate Government greater than may be otherwise experienced. Judging from the present state of the intelligence as I have it, the probabil[it]y is that the voice of that State will be in the negative. The Legislature of this State is much divided at present. The House of Assembly are said to be friendly to the merits of the Constitution. The Senate, at least a majority of those actually assembled, are opposed even to the calling a Convention. The decision of Massts. in either way, will decide the voice of this State. The minority of Penna. are extremely restless under their defeat, will endeavor at all events if they can get an assembly to their wish to undermine what has been done there, and will it is presumed be emboldened by a negative from Massts. to give a more direct & violent form to their attack. The accounts from Georgia are favorable to the Constitution. So they are also from S. Carolina, as far as they extend.
If I am not misinformed as to the arrival of some members of Congress in Town, a quorum is at length made up. Your’s affectly.
Js. Madison Jr.
 